Mr. Chief Justice Siiepard
delivered the opinion of the Court:
Upon an examination of the record we agree with the conclusions of the Examiners in Chief and the Commissioner, that the proof is not sufficient to show the construction of the draining culvert of the issue by Schlafly prior to the original filing date of Smith; and that the latter is entitled to the award of priority. It is unnecessary to add anything to the decisions of the Office tribunals. The decision is affirmed, and the Clerk will certify this decision to the Commissioner of Patents.

Affirmed.